                    IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF WISCONSIN


LARRY J. BROWN,

                            Plaintiff,                          OPINION AND ORDER
       v.
                                                                     17-cv-73-wmc
MELISSA THORNE, TRISHA ANDERSON,
JAMIE GOHDE, JAMES GREER, MICHAEL A.
DITTMANN, LUCAS WEBER, MICHAEL PITZEN,
MARY LEISER, LINDA O’DONOVAN and ISAAC HART,

                            Defendants.


       On December 17, 2018, the court granted plaintiff’s motion to stay this matter

until his June 2019 release from prison, but denied his request for assistance in recruiting

counsel. (Dkt. #35.) Yet on December 21, 2018, plaintiff filed a motion asking the court

to impose sanctions on defendants, which the court denied, instructing Brown that if he

changed his mind and would like to prosecute this lawsuit pro se, he may file a motion to

lift the stay in this lawsuit. (Dkt. #39.) On January 9, 2019, Brown filed another motion,

not seeking to lift the stay, but seeking an order requiring defendants to provide a response

to Brown’s requests for a preliminary injunction. (Dkt. #41.) While Brown wants the

court to otherwise keep the stay in place, Brown insists that the court may issue this order

because the court had directed defendants to file a response to his request for preliminary

injunctive relief before the court imposed the stay. In addition, Brown requests an order

requiring defense counsel to turn over a copy of all his medical records. For the reasons

that follow briefly, the motion will be DENIED.

       When Brown requested to stay this lawsuit, he stated that he wanted to reopen this
matter when he was released from custody. Inherent in this request is that, since this

lawsuit will start up again after Brown is out of prison, his request for preliminary injunctive

relief to require prison staff to take certain care precautions is moot. As such, since Brown

still wishes to keep this case stayed, the court will not direct defendants to file a response

to his request for preliminary injunctive relief. Furthermore, to remove any doubt going

forward, the court is denying Brown’s motion for a preliminary injunction (dkt. #2), with

the caveat that Brown may renew it if he files a motion to lift the stay on this lawsuit. In

other words, the court will not take any action in this case until it is properly reopened.




                                           ORDER

       IT IS ORDERED that:

       (1)    Plaintiff Larry J. Brown’s motion requesting an order requiring defendants to
              respond to his request for a preliminary injunction and to turn over his
              medical records (dkt. #41) is DENIED.

       (2)    Plaintiff’s motion for a preliminary injunction (dkt. #2) is DENIED as moot.


       Entered this 15th day of April, 2019.

                                            BY THE COURT:

                                            /s/

                                            WILLIAM M. CONLEY
                                            District Judge




                                                  2
